Case: 5:15-cr-00080-KKC-MAS Doc #: 159 Filed: 06/11/20 Page: 1 of 1 - Page ID#: 362




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                               CENTRAL DIVISION
                                  LEXINGTON

 UNITED STATES OF AMERICA,                     CRIMINAL NO. 5:15-80-KKC-MAS-2

      Plaintiff,


 V.                                                           ORDER


 SAMUEL ERIC POORE,

      Defendant.



                                        *** *** ***


       This matter is before the Court on a report and recommendation in which the

 Magistrate Judge makes certain recommendations regarding Defendant’s violations of the

 terms of his supervised release. (DE 155.)       No party has filed objections to the

 recommendation, and Defendant has waived his right to appear before the district judge and

 to make a statement and present mitigating information (DE 158).

       Accordingly, the Court hereby ORDERS that the report and recommendation (DE

 155) is ADOPTED as the Court’s opinion. The Court will enter a judgment consistent with

 the recommendation.

       Dated June 11, 2020
